     Case 6:20-cv-00474-ADA Document 82 Filed 02/17/21 Page 1 of 29




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              WACO DIVISION

WSOU INVESTMENTS, LLC D/B/A        §
BRAZOS LICENSING AND               §
                                        CIVIL ACTION 6:20-CV-00474-ADA
DEVELOPMENT,                       §
                                        CIVIL ACTION 6:20-CV-00475-ADA
                                   §
                                        CIVIL ACTION 6:20-CV-00476-ADA
     Plaintiff,                    §
                                        CIVIL ACTION 6:20-CV-00479-ADA
                                   §
v.                                 §
                                        PATENT CASE
                                   §
DELL TECHNOLOGIES INC.,            §
DELL INC., EMC CORPORATION,        §
                                        JURY TRIAL DEMANDED
AND VMWARE, INC.,                  §
                                   §
     Defendants.                   §

            PLAINTIFF’S OPENING CLAIM CONSTRUCTION BRIEF




                                    i
         Case 6:20-cv-00474-ADA Document 82 Filed 02/17/21 Page 2 of 29




                                               TABLE OF CONTENTS


I.     Legal Standards .................................................................................................................1

       A.        Claim Construction Generally ..............................................................................1

       B.        Indefiniteness ..........................................................................................................2

II.    U.S. Patent No. 7,212,536 (Case No. 6:20-cv-00474) Claim Terms ...............................2

       A.        Terms with Constructions Not Selected for Construction by
                 Defendants ..............................................................................................................2

       B.        Terms with Disputed Constructions.....................................................................3

                 1.         “bridge” (Claims 1, 12) ..............................................................................3

                 2.         “channel in a connection-based network” (Claims 1, 12) ......................4

                 3.         “a forwarding system configured to read a priority of a data
                            frame to be forwarded onto the connection-based network by
                            way of the first one of the ports, identify a service interface
                            which the map indicates corresponds to the read user priority
                            and forward the data frame over the channel in the
                            connection-based network associated with the identified service
                            interface.” (Claim 1) ..................................................................................4

                 4.         “means for reading priorities of data frames directed by the
                            bridge to at least a first one of the bridge ports” ....................................7

III.   U.S. Patent No. 7,453,888 (Case No. 6:20-cv-00475) Claim Terms ...............................9

                 5.         “stackable trunk port” (Claims 1, 8, 9, 10, 11, 12, 13, 15, 19, 20) ..........9

                 6.         “backbone VLAN trunk” (Claims 1, 5, 6, 7, 12, 15, 16, 17, 18,
                            19, 20) ........................................................................................................10

                 7.         “wherein the selection and association of at least one backbone
                            VLAN ID with each one of the corresponding plurality of
                            backbone VLAN trunks is undertaken irrespective of one of an
                            in-use and a stand-by designation of each one of the plurality
                            of backbone VLAN trunks and each one of the plurality of
                            stackable trunk ports” (Claim 1) / “wherein the association of
                            the plurality of backbone VLAN IDs with the backbone VLAN
                            trunk is undertaken irrespective of one of an in-use and a
                            stand-by designation of the backbone VLAN trunk and the at
                            least one stackable trunk port” (Claim 15)............................................11


                                                                  ii
       Case 6:20-cv-00474-ADA Document 82 Filed 02/17/21 Page 3 of 29




IV.   U.S. Patent No. 7,565,435 (Case No. 6:20-cv-00476) Claim Terms .............................13

             8.        “setting the IPPC of one of the ports of one of said bridges
                       within the MSTI to a lower IPPC when said port is part of the
                       VLAN member set” (Claims 1, 8, 13) .....................................................13

             9.        “ideally” (Claims 7, 11, 18)......................................................................15

             10.       “processing unit for setting the Internal Port Path Cost (IPPC)
                       of one of the ports of one of said bridges within the MSTI to a
                       high IPPC when said port is not part of the VLAN member
                       set” (Claim 8) ............................................................................................15

             11.       “processing unit for setting the IPPC of one of the ports of one
                       of said bridges within the MSTI to a lower IPPC when said
                       port is part of the VLAN member set” (Claim 8) .................................17

             12.       Entirety of claims [9-11, 13-18] ...............................................................18

V.    U.S. Patent No. 8,402,129 (Case No. 6:20-cv-00479) Claim Terms .............................19

      A.     “rate of change” (claim 3) ...................................................................................19

      B.     “initiating a poll of resources in the nodes of the network by the
             management station in response to reporting from the node or a time
             interval being exceeded” (claim 3)......................................................................22




                                                           iii
            Case 6:20-cv-00474-ADA Document 82 Filed 02/17/21 Page 4 of 29




                                               TABLE OF AUTHORITIES

Cases

Azure Networks, LLC v. CSR PLC,
  771 F.3d 1336 (Fed. Cir. 2014)................................................................................................... 1

CloudofChange, LLC v. NCR Corp.,
  No. 6-19-CV-00513-ADA, 2020 WL 4004810 (W.D. Tex. July 15, 2020) ..................... 1, 2, 20

Comark Commc’ns, Inc. v. Harris Corp.,
  156 F.3d 1182 (Fed. Cir. 1998)................................................................................................... 1

Cybersettle, Inc. v. National Arbitration Forum, Inc.,
  243 Fed. Appx. 603 (Fed. Cir. 2007) ........................................................................................ 14

Hewlett-Packard Co. v. Bausch & Lomb, Inc.,
  909 F.2d 1464, 15 USPQ2d 1525 (Fed. Cir. 1990) .................................................................. 13

In re Katz Interactive Call Processing Patent Litig.,
   639 F.3d 1303 (Fed. Cir. 2011)................................................................................................. 18

Interactive Gift Express, Inc. v. Compuserve Inc.,
   256 F.3d 1323 (Fed.Cir.2001)................................................................................................... 13

IPXL Holdings, L.L.C. v. Amazon.com, Inc.,
  430 F.3d 1377 (Fed. Cir. 2005)................................................................................................. 18

MasterMine Software, Inc. v. Microsoft Corporation,
 874 F.3d 1307 (Fed. Cir. 2017)................................................................................................. 18

Nautilus, Inc. v. Biosig Instruments, Inc.,
  572 U.S. 898 (2014) .................................................................................................................... 2

Phillips v. AWH Corp.,
  415 F.3d 1303 (Fed. Cir. 2005)................................................................................................... 1

Pisony v. Commando Construction, Inc.,
  No. W-17-CV-00055-ADA, 2019 WL 928406 (W.D. Tex. Jan. 23, 2019) ............................. 22

Samsung Elecs. Am. v. Prisua Eng'g Corp.,
  948 F.3d 1342 (Fed. Cir. 2020)....................................................................................... 5, 16, 18

Schumer v. Laboratory Computer Systems,
  308 F.3d 1304 (Fed. Cir. 2002)................................................................................................. 18

Skky, Inc. v. MindGeek, s.a.r.l.,
  859 F. 3d 1014 (Fed. Cir. 2017)............................................................................................ 5, 16


                                                                    iv
             Case 6:20-cv-00474-ADA Document 82 Filed 02/17/21 Page 5 of 29




Sonix Tech. Co. v. Publ’ns Int’l, Ltd.,
  844 F.3d 1370 (Fed. Cir. 2017)................................................................................................... 2

Tek Global v. Sealant Sys. Int'l, Inc.,
  920 F.3d 777 (Fed. Cir. 2019)............................................................................................... 5, 16

Thorner v. Sony Computer Entm't Am. LLC,
  669 F.3d 1362 (Fed. Cir. 2012)....................................................................................... 2, 20, 22

Toshiba Corp. v. Imation Corp.,
  681 F.3d 1369 (Fed. Cir. 2012)................................................................................................. 10

UltimatePointer, L.L.C. v. Nintendo Co.,
  816 F.3d 816 (Fed. Cir. 2016)................................................................................................... 18

Williamson v. Citrix Online, LLC,
  792 F.3d 1339 (Fed. Cir. 2015)................................................................................. 5, 15, 16, 17

Statutes

35 U.S.C. § 112 ........................................................................................................................... 2, 7




                                                                       v
         Case 6:20-cv-00474-ADA Document 82 Filed 02/17/21 Page 6 of 29




        Plaintiff WSOU Investments, LLC d/b/a Brazos License and Development (“WSOU”)

respectfully submits this claim construction brief in support of its proposed constructions.

I.      Legal Standards

        A.      Claim Construction Generally

        The general rule is that claim terms are generally given their plain-and-ordinary meaning.

Phillips v. AWH Corp., 415 F.3d 1303, 1312 (Fed. Cir. 2005) (en banc), cert. denied, 546 U.S.

1170 (2006); Azure Networks, LLC v. CSR PLC, 771 F.3d 1336, 1347 (Fed. Cir. 2014), vacated

on other grounds by 135 S. Ct. 1846, 1846 (2015) (“There is a heavy presumption that claim terms

carry their accustomed meaning in the relevant community at the relevant time.”). The plain and

ordinary meaning of a term is the “meaning that the term would have to a person of ordinary skill

in the art in question at the time of the invention.” Philips,415 F.3d at 1313. “‘Although the

specification may aid the court in interpreting the meaning of disputed claim language, particular

embodiments and examples appearing in the specification will not generally be read into the

claims.’” Comark Commc’ns, Inc. v. Harris Corp., 156 F.3d 1182, 1187 (Fed. Cir. 1998) (quoting

Constant v. Advanced Micro-Devices, Inc., 848 F.2d 1560, 1571 (Fed. Cir. 1988)). Although

extrinsic evidence can also be useful, it is ‘“less significant than the intrinsic record in determining

the legally operative meaning of claim language.’” Phillips, 415 F.3d at 1317 (quoting C.R. Bard,

Inc. v. U.S. Surgical Corp., 388 F.3d 858, 862 (Fed. Cir. 2004)).

       This Court recently explained that “[t]he ‘only two exceptions to [the] general rule’ that

claim terms are construed according to their plain and ordinary meaning are when the patentee

(1) acts as his/her own lexicographer or (2) disavows the full scope of the claim term either in the

specification or during prosecution.” CloudofChange, LLC v. NCR Corp., No. 6-19-CV-00513-

ADA, 2020 WL 4004810, at *2 (W.D. Tex. July 15, 2020) (quoting Thorner v. Sony Computer



                                                   1
         Case 6:20-cv-00474-ADA Document 82 Filed 02/17/21 Page 7 of 29




Entm't Am. LLC, 669 F.3d 1362, 1365 (Fed. Cir. 2012). “To act as his/her own lexicographer, the

patentee must ‘clearly set forth a definition of the disputed claim term,’ and ‘clearly express an

intent to define the term.’” Id. (quoting Thorner, 669 F.3d at 1365). And “[t]o disavow the full

scope of a claim term, the patentee’s statements in the specification or prosecution history must

represent ‘a clear disavowal of claim scope.’” Id. (quoting Thorner, 669 F.3d at 1366).

“Accordingly, when ‘an applicant’s statements are amenable to multiple reasonable

interpretations, they cannot be deemed clear and unmistakable.’” Id. (quoting 3MInnovative

Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1326 (Fed. Cir. 2013)).

       B.      Indefiniteness

       The Patent Act requires claims to particularly point out and distinctly claim the subject

matter regarded as the inventions. 35 U.S.C. § 112, ¶ 2. To satisfy this requirement, the claim must

be read in light of the intrinsic evidence to determine whether it informs one of skill in the art at

the time of the invention “about the scope of the invention with reasonable certainty.” Nautilus,

Inc. v. Biosig Instruments, Inc., 572 U.S. 898, 910-11 (2014). To establish that a claim is indefinite,

a patent challenger must prove indefiniteness by clear and convincing evidence. Sonix Tech. Co.

v. Publ’ns Int’l, Ltd., 844 F.3d 1370, 1377 (Fed. Cir. 2017).

II.    U.S. Patent No. 7,212,536 (Case No. 6:20-cv-00474) Claim Terms

       A.      Terms with Constructions Not Selected for Construction by Defendants

                       Term                                           Construction
 means for determining a number of the service Function: determining a number of the service
 interfaces associated with active channels in interfaces associated with active channels in
 the connection-based network                  the connection-based network

                                                      Structure: bridge, and equivalents thereof; see
                                                      e.g., 2:26-34, 4:46-5:18, 5:19-27, 6:44-48,
                                                      7:45-56, 7:57-8:20
 means for establishing a mapping between             Function: establishing a mapping between

                                                  2
        Case 6:20-cv-00474-ADA Document 82 Filed 02/17/21 Page 8 of 29




 user priorities read by the means for reading        user priorities read by the means for reading
 priorities of data frames and the service            priorities of data frames and the service
 interfaces associated with active channels in        interfaces associated with active channels in
 the connection-based network based at least in       the connection-based network based at least in
 part on a number of the service interfaces           part on a number of the service interfaces
 associated with active channels in the               associated with active channels in the
 connection-based network                             connection-based network

                                                      Structure: bridge, and equivalents thereof; see
                                                      e.g., 5:28-6:14, 6:15-47, 6:49-7:34, 9:8-17,
                                                      8:37-45, Figs. 4, 5A-I, 6.
 means for assigning frames to the service            Function: assigning frames to the service
 interfaces based upon the user priorities and        interfaces based upon the user priorities and
 the mapping                                          the mapping

                                                      Structure: bridge, and equivalents thereof; see
                                                      e.g., 6:15-25, 7:22-34, 7:57-8:21

       B.     Terms with Disputed Constructions

              1.      “bridge” (Claims 1, 12)

       WSOU’s Proposed Construction                       Defendants’ Proposed Construction
 Plain and ordinary meaning                           “a network interface device that operates no
                                                      higher than the data link layer”

       This term should get its plain and ordinary meaning. Defendants’ proposed construction is

vague and confusing. For example, the phrase “operates no higher than the data link layer” is

without any context and does not appear anywhere in the specification. As a result, Defendants’

proposed construction is vague and unhelpful. The specification already provides that “[t]he

invention relates to data communication networks which include bridges or similar data handling

devices.” ’536 patent, 1:6-7. In illustrative embodiments, the specification also provides that

“Bridge 16 receives packets from a connected LAN segment 12 at local interface 23 which is

connected to a first bridge port 25. Bridge 16 may comprise additional bridge ports connected to

additional local interfaces (not shown) which are associated with different LAN segments. Bridge

16 also passes data received from other sources (such as other LAN segments) to LAN segment

                                                  3
         Case 6:20-cv-00474-ADA Document 82 Filed 02/17/21 Page 9 of 29




12 by way of bridge port 25.” Id., 4:26-33. Defendants’ proposed construction is confusing and

unnecessary and should be rejected.

               2.      “channel in a connection-based network” (Claims 1, 12)

       WSOU’s Proposed Construction                      Defendants’ Proposed Construction
 Plain and ordinary meaning                          “one of the paths that has been established in a
                                                     network for communications”

       This term should get its plain and ordinary meaning. Defendants’ proposed construction is

vague and confusing. For example, it is unclear if Defendant intends the phrase “one of the paths”

to mean that there is required to be other “paths.” Moreover, the phrase “established in a network

for communications” is also vague and confusing at least because it is further unclear if the other

“paths” are required to be for something other than “communications.” The specification itself

provides numerous illustrative examples of a channel in a connection-based network. See e.g. ’536

patent, Fig. 1 (“FIG. 1 is a schematic diagram of a network having a number of ethernet segments

connected by channels in a connection-based network”. Id., 3:5-7), Fig. 3 (“FIG. 3 illustrates a pair

of segments of a VLAN interconnected by a plurality of channels through a connection-based

network”. Id., 3:10-12). Defendants’ proposed construction is confusing and unnecessary and

should be rejected.

               3.      “a forwarding system configured to read a priority of a data frame to
                       be forwarded onto the connection-based network by way of the first
                       one of the ports, identify a service interface which the map indicates
                       corresponds to the read user priority and forward the data frame
                       over the channel in the connection-based network associated with the
                       identified service interface.” (Claim 1)

       WSOU’s Proposed Construction                      Defendants’ Proposed Construction
 Plain and ordinary meaning                          This term is subject to 35 U.S.C. § 112, ¶ 6.

                                                     Function: read a priority of a data frame to be
                                                     forwarded onto the connection-based network
                                                     by way of the first one of the ports, identify a

                                                 4
        Case 6:20-cv-00474-ADA Document 82 Filed 02/17/21 Page 10 of 29




                                                      service interface which the map indicates
                                                      corresponds to the read user priority and
                                                      forward the data frame over the channel in the
                                                      connection-based network associated with the
                                                      identified service interface

                                                      Structure: Indefinite

       This term should be given its plain and ordinary meaning. Because this term does not

contain the words “means for,” there is a rebuttable presumption that section 112, paragraph 6,

does not apply to that limitation. Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1348 (Fed. Cir.

2015) (en banc). That presumption can be overcome, but only “if the challenger demonstrates that

the claim term fails to ‘recite sufficiently definite structure’ or else recites ‘function without

reciting sufficient structure for performing that function.’” Id. at 1349. The question whether the

term “forwarding system” invokes section 112, paragraph 6, depends on whether persons skilled

in the art would understand the claim language to refer to structure, assessed in light of the

presumption that flows from the drafter’s choice not to employ the word “means.” Samsung Elecs.

Am. v. Prisua Eng'g Corp., 948 F.3d 1342, 1354 (Fed. Cir. 2020). “To determine whether the claim

limitation at issue connotes sufficiently definite structure to a person of ordinary skill in the art,

[courts] look first to intrinsic evidence, and then, if necessary, to the extrinsic evidence.” Tek

Global v. Sealant Sys. Int'l, Inc., 920 F.3d 777, 785 (Fed. Cir. 2019); see also Skky, Inc. v.

MindGeek, s.a.r.l., 859 F. 3d 1014, 1019 (Fed. Cir. 2017) (‘To determine whether a claim recites

sufficient structure, "it is sufficient if the claim term is used in common parlance or by persons of

skill in the pertinent art to designate structure, even if the term covers a broad class of structures

and even if the term identifies the structures by their function.”’).

       Here, a person of skill in the art would understand the claim language to refer to structure,

where the specification provides certain exemplary embodiments, for example, in an “illustrated


                                                  5
      Case 6:20-cv-00474-ADA Document 82 Filed 02/17/21 Page 11 of 29




embodiment”:

               “Bridge 16 receives packets from a connected LAN segment 12 at
               local interface 23 which is connected to a first bridge port 25. Bridge
               16 may comprise additional bridge ports connected to additional
               local interfaces (not shown) which are associated with different
               LAN segments. Bridge 16 also passes data received from other
               sources (such as other LAN segments) to LAN segment 12 by way
               of bridge port 25. Bridge port 25 may implement a set of service
               queues which handle the forwarding of packets having different
               user priorities onto LAN segment 12.” ’536 patent, 4:26-35
               (emphasis added).

      The specification further provides:

               “Bridging system 27 maintains a mapping between user
               priorities and available channels 15 in cell relay network 14. In
               preferred embodiments, for each of bridge ports 26, a map is
               maintained. The map may comprise, for example, a lookup table
               accessible to the system which manages the port 26. The map
               associates each of the user priorities in whatever system of user
               priorities is being used with a channel 15 in connection-based
               network 14 which is accessible by way of one of the service
               interfaces 30 associated with the port 26. The map may map between
               user priorities and predetermined connection identifiers for the
               channels. For example, bridging system 27 may contain data which
               associates each of bridge ports 26 with a VPI and data which
               associates each of service interfaces 30 with a VCI, as described
               above. Equivalently, the map may map between user priorities
               and service interfaces 30.” Id., 5:40-55 (emphasis added).

      Finally, the specification provides:

               “Certain implementations of the invention comprise computer
               processors which execute software instructions which cause the
               processors to perform a method of the invention. For example,
               bridging system 27 may comprise a computer processor which
               executes software instructions which cause the processor to
               associate specific ones of ports 30 with specific channels on cell
               relay network 14. The invention may also be provided in the form of
               a program product. The program product may comprise any
               medium which carries a set of computer-readable signals
               comprising instructions which, when executed by a computer
               processor, cause the data processor to execute a method of the
               invention. The program product may be in any of a wide variety of
               forms. The program product may comprise, for example, physical
               media such as magnetic data storage media including floppy

                                                 6
        Case 6:20-cv-00474-ADA Document 82 Filed 02/17/21 Page 12 of 29




               diskettes, hard disk drives, optical data storage media including CD
               ROMs, DVDs, electronic data storage media including ROMs, flash
               RAM, or the like or transmission-type media such as digital or
               analog communication links.” Id., 8:46-64 (emphasis added).

       As seen above, the specification provides various exemplary embodiments showing that

the forwarding system may be a bridge with a bridge port and a bridging system, or a computer

processor or a computer-readable medium comprising instructions for a processor (such as those

found in Figure 6, see e.g., Id., 6:15-25). Accordingly, this term is not subject to 35 U.S.C. § 112

¶ 6, and Defendants’ proposal should be rejected.

               4.      “means for reading priorities of data frames directed by the bridge to
                       at least a first one of the bridge ports”

       WSOU’s Proposed Construction                          Defendants’ Proposed Construction
 Subject to 35 U.S.C. § 112, ¶ 6                         This term is subject to 35 U.S.C. § 112, ¶ 6.

 Function: reading priorities of data frames             Function: reading priorities of data frames
 directed by the bridge to at least a first one of       directed by the bridge to at least a first one of
 the bridge ports                                        the bridge ports

 Structure: bridge, with bridging system and             Structure: Indefinite
 bridge port, and equivalents thereof

 Algorithm (if required): see e.g., ----, and
 equivalents thereof.

       The parties agree this term is subject to 35 U.S.C. § 112, ¶6. The parties also agree as to

the recited function. However, the parties disagree as to the corresponding structure. The correct

corresponding structure is “bridge with bridging system and bridge port, and equivalents

thereof.” This is shown by the specification in exemplary embodiments. For example:

               “Bridge 16 receives packets from a connected LAN segment 12 at
               local interface 23 which is connected to a first bridge port 25. Bridge
               16 may comprise additional bridge ports connected to additional
               local interfaces (not shown) which are associated with different
               LAN segments. Bridge 16 also passes data received from other
               sources (such as other LAN segments) to LAN segment 12 by way
               of bridge port 25. Bridge port 25 may implement a set of service

                                                     7
Case 6:20-cv-00474-ADA Document 82 Filed 02/17/21 Page 13 of 29




       queues which handle the forwarding of packets having different
       user priorities onto LAN segment 12. The service queues may be
       implemented, for example, according to the IEEE 802.1D and
       802.1Q specifications.” ’536 patent, 4:26-37 (emphasis added).

As another example, the specification describes:

       “Bridging system 27 maintains a mapping between user
       priorities and available channels 15 in cell relay network 14. In
       preferred embodiments, for each of bridge ports 26, a map is
       maintained. The map may comprise, for example, a lookup table
       accessible to the system which manages the port 26. The map
       associates each of the user priorities in whatever system of user
       priorities is being used with a channel 15 in connection-based
       network 14 which is accessible by way of one of the service
       interfaces 30 associated with the port 26. The map may map between
       user priorities and predetermined connection identifiers for the
       channels. For example, bridging system 27 may contain data which
       associates each of bridge ports 26 with a VPI and data which
       associates each of service interfaces 30 with a VCI, as described
       above. Equivalently, the map may map between user priorities and
       service interfaces 30.” Id., 5:40-55 (emphasis added).

Additionally, the specification provides:

       “FIG. 6 illustrates a method 100 according to the invention for
       forwarding a priority tagged data frame. A frame is received at block
       102. In blocks 104 and 106 the priority of the frame is determined
       and the frame is forwarded to a bridge port for delivery to a
       destination. Blocks 104 and 106 may occur in either order. In block
       108, the frame is assigned to a channel (or equivalently to a service
       interface associated with an available channel). Assigning the
       frame to a channel may comprise looking up the priority
       determined in block 104 in a map. Then in block 110 the frame
       is forwarded on the channel.”

       “he mapping used by bridging system 27 for a bridge port 26 will
       depend upon the number of channels 15 available to the bridge port
       26 (e.g. to a number of the service interfaces 30 which are connected
       to active channels in network 14). Since the number of available
       connections 15 may vary over time, a scheme comprising a plurality
       of mappings may be provided. As the number of available channels
       15 changes, different mappings are selected from the scheme. For
       example, where, for a particular bridge port 26 there is only a single
       channel 15 available, the mapping is trivial. All data which passes
       through that bridge port 26 must travel on the single available
       channel. As more channels 15 become available, the

                                            8
        Case 6:20-cv-00474-ADA Document 82 Filed 02/17/21 Page 14 of 29




                correspondence between user priorities and channels 15 can be
                remapped so that frames having different user-priorities can be
                sent over different channels 15. The mapping may be stored in
                a lookup table, the lookup table may be updated each time a
                channel is added or dropped.”

                Id., 6:15-42 (emphasis added).

        Additionally, the specification recites that the invention may be implemented comprising

computer processors executing software instructions, or with other components that perform the

functions illustrated in the exemplary embodiments, including components which are not

structurally equivalent to the structure disclosed in the specification. Id., 8:46-9:7.

        Accordingly, the corresponding structure is a bridge with bridging system and bridge port,

and equivalents thereof. To the extent an algorithm is required, exemplary algorithms disclosed in

the specification are recited at ’536 patent, 4:26-37, 5:40-55, 6:4-14, 6:15-42, 7:23-44, 8:21-28,

Figs. 1, 2, 4, 5A-I, 6. For example, the specification teaches: “Bridge port 25 may implement a set

of service queues which handle the forwarding of packets having different user priorities onto

LAN segment 12.” Id., 4:33-35. In a further embodiment, a map of user priorities and available

channels, such as a lookup table, is accessible to a bridging system that manages a bridge port. Id.,

5:41-55. In another embodiment, the specification teaches a frame is received, the priority of the

frame is determined, and then the frame is forwarded to a bridge port for delivery. Id., 6:15-25. As

yet another example, the specification teaches that a bridge may permit support for user priorities

to be disabled, and in such an instance, all VLAN traffic may be carried over a single channel per

port. Id., 7:41-44.

III.    U.S. Patent No. 7,453,888 (Case No. 6:20-cv-00475) Claim Terms

                5.     “stackable trunk port” (Claims 1, 8, 9, 10, 11, 12, 13, 15, 19, 20)

       WSOU’s Proposed Construction                        Defendants’ Proposed Construction
 Plain and ordinary meaning                            “trunk port supporting the Riverstone solution

                                                   9
        Case 6:20-cv-00474-ADA Document 82 Filed 02/17/21 Page 15 of 29




                                                      (i.e. the additional extension 802.1Q packet
                                                      header)”

       This term should be given its plain and ordinary meaning. Defendants’ proposed

construction should be rejected at least for improperly importing limitations from the specification.

Toshiba Corp. v. Imation Corp., 681 F.3d 1369 (Fed. Cir. 2012) (“Absent disclaimer or

lexicography, the plain meaning of the claim controls.”). Defendants’ proposed construction

confusingly and improperly seeks to limit this term to a trunk port supporting “the Riverstone

solution” and/or “the additional extension 802.1Q packet header” from exemplary embodiments

in the specification. The claims and specification do not require the specific elements of

Defendants’ construction. Instead, the specification describes a proposed change to an IEEE

standard, and then the specification discloses that developments in the field included at the time a

proposal to use an additional extension 802.1Q packet header (’888 patent, 5:49-55), and the

specification teaches that “[t]he use of the additional packet header provides for a hierarchical

grouping of VLANS referred to as VLAN stacking.”. ’888 patent, 5:55-57. Thus, a stackable trunk

port need only support the use of an additional VLAN header. See also, Id., Fig. 2. Defendants’

proposed construction should be rejected.

               6.      “backbone VLAN trunk” (Claims 1, 5, 6, 7, 12, 15, 16, 17, 18, 19, 20)

       WSOU’s Proposed Construction                       Defendants’ Proposed Construction
 Plain and ordinary meaning                           “data transport trunk links defined between
                                                      stackable trunk ports on core routers”

       This term should be given its plain and ordinary meaning. Defendants’ proposed

construction should be rejected at least for improperly importing limitations from the specification.

Toshiba, 681 F.3d 1369 (“Absent disclaimer or lexicography, the plain meaning of the claim

controls.”). Defendants’ proposed construction improperly seeks to limit this term to require “data



                                                 10
        Case 6:20-cv-00474-ADA Document 82 Filed 02/17/21 Page 16 of 29




transport trunk links defined between stackable trunk ports on core routers.” There is no

requirement in the claims or specification that this term carries requirements such as stackable

trunk ports or core routers. It appears Defendants are attempting to improperly import limitations

from an exemplary embodiment in the specification. See e.g., ’888 patent, 8:61-9:35 (“In

accordance with an exemplary embodiment…”) (emphasis added). Neither the specification nor

the claims impose any such limitations upon this term. Instead, the specification describes another

exemplary embodiment describing that a backbone VLAN trunk bridges two domains:

               “Inevitably edge managed data network elements at the edge of a
               managed data transport network 100 are used to provide
               connectivity with adjacent data transport networks managed by peer
               service providers. Therefore backbone VLAN trunks 308 bridging
               two managed domains exist.” Id., 11:49-51.

       Moreover, Defendants’ proposed construction should be rejected for being confusing and

expressly rejected by the specification, at least as to “core routers”:

               “The definition of a core router is somewhat blurred as the data
               transport industry is undergoing a “box consolidation” trend
               wherein even the routers can be logical entities (such as virtual
               routers). The concepts will be described herein making reference to
               distinct access routers (106) and core routers (306) without limiting
               the invention thereto.” Id., 8:52-57 (emphasis added).

       In other words, the specification expressly warns that the phrase “core routers” is vague

and unreliable (“somewhat blurred”), and the specification expressly discloses that the phrase is

not intended to be limiting on the invention in any way. Accordingly, for at least the reasons above,

Defendants’ proposed construction should be rejected.

               7.      “wherein the selection and association of at least one backbone VLAN
                       ID with each one of the corresponding plurality of backbone VLAN
                       trunks is undertaken irrespective of one of an in-use and a stand-by
                       designation of each one of the plurality of backbone VLAN trunks
                       and each one of the plurality of stackable trunk ports” (Claim 1) /
                       “wherein the association of the plurality of backbone VLAN IDs with
                       the backbone VLAN trunk is undertaken irrespective of one of an in-
                       use and a stand-by designation of the backbone VLAN trunk and the

                                                  11
        Case 6:20-cv-00474-ADA Document 82 Filed 02/17/21 Page 17 of 29




                       at least one stackable trunk port” (Claim 15)

       WSOU’s Proposed Construction                       Defendants’ Proposed Construction
 Plain and ordinary meaning                           “wherein the provisioning method ignores the
                                                      designation of a backbone VLAN trunk as in-
                                                      use or stand-by when associating the
                                                      backbone VLAN ID with the backbone
                                                      VLAN trunks (as opposed to, during
                                                      association of VLANs with trunks, explicitly
                                                      designating physical VLANs associated with a
                                                      logical VLAN as in-use and explicitly
                                                      designating other physical VLANs associated
                                                      with the logical VLAN as back-up)”

       These terms should be given their plain and ordinary meaning. Defendants’ proposed

construction is vague and unclear. That Defendants’ proposed construction requires a parenthetical

alone shows that Defendants’ proposed construction should be rejected as being vague and

confusing. Furthermore, Defendants’ proposed construction is also vague and confusing as to its

use of the word “ignores” in “ignores the designation.” It is at least unclear whether Defendants

are intending an affirmative act be taken in order to “ignore.” This is especially the case given

Defendants’ parenthetical that seeks to differentiate “ignores the designation” with “explicitly

designating,” which appears to have an affirmative act component of “designating,” which does

not appear in the claim language.

       The plain language of the claims avoids any such confusion (and the need for a

parenthetical) by simply stating that the association is undertaken “irrespective of one of an in-use

and stand-by designation.” Moreover, the specification distinguishes the practice of the prior art

by disclosing that “[p]rior art VLAN provisioning methods typically call only for trunk ports 102

and routers 106 associated with in-use data transport trunks 108 to be included in VLAN

provisioning.” ’888 patent, 3:64-67. As opposed to the plain language of the claims themselves,

Defendants’ proposed construction is unnecessary and confusing and should be rejected.


                                                 12
        Case 6:20-cv-00474-ADA Document 82 Filed 02/17/21 Page 18 of 29




IV.    U.S. Patent No. 7,565,435 (Case No. 6:20-cv-00476) Claim Terms

               8.      “setting the IPPC of one of the ports of one of said bridges within the
                       MSTI to a lower IPPC when said port is part of the VLAN member
                       set” (Claims 1, 8, 13)

       WSOU’s Proposed Construction                       Defendants’ Proposed Construction
 Plain and ordinary meaning                           order of steps

                                                      The setting of the IPPC to a lower IPPC must
                                                      occur after the creation and configuration of
                                                      the Multiple Spanning Tree Instances step and
                                                      after the creation of the VLAN member sets
                                                      step

       Defendants seek to limit the order of this term that occurs in Claims 1, 8, and 13 of the

’435 patent. Claim 1 is a method claim and Claims 8 and 13 are system and apparatus claims.

WSOU contends that the language of the claims should be given its plain and ordinary meaning

and that any antecedent basis recited by the claim language will govern any required order of any

of the steps. “Unless the steps of a method actually recite an order, the steps are not ordinarily

construed to require one. However, such a result can ensue when the method steps implicitly

require that they be performed in the order written.” Interactive Gift Express, Inc. v. Compuserve

Inc., 256 F.3d 1323, 1342-43 (Fed.Cir.2001).

       Additionally, while Claim 1 is a method claim, Claims 8 and 13 are system and apparatus

claims, which do not require performance of steps. Hewlett-Packard Co. v. Bausch & Lomb, Inc.,

909 F.2d 1464, 1468, 15 USPQ2d 1525 (Fed. Cir. 1990) (“apparatus claims cover what a device

is, not what a device does.”) (emphasis in original). Thus, for at least Claims 8 and 13, Defendants’

proposal for the order of steps makes no sense. Regardless, even only considering this term as to

Claim 1, Defendants’ proposal to limit the claim to a specific order of steps is unwarranted because,

at the very least, there is no requirement in the claim language that the so-called “creation and

configuration of the Multiple Spanning Tree Instances step” and the “creation of the VLAN

                                                 13
          Case 6:20-cv-00474-ADA Document 82 Filed 02/17/21 Page 19 of 29




member sets step” must be completed before the performance of the term at issue (so-called

“setting the IPPC to a lower IPPC”) begins.I In other words, nothing prevents the steps from being

performed concurrently. See Cybersettle, Inc. v. National Arbitration Forum, Inc., 243 Fed. Appx.

603 (Fed. Cir. 2007) (nonprecedential) (“We agree with NAF that the comparison and testing steps

logically cannot begin until an offer and a demand are received. But that does not mean that the

‘receiving’ steps must be completed before the comparison and testing steps begin. To the

contrary, the step of calculating the differences between demands and offers can occur

concurrently with the receipt of multiple demands and offers. As each new pair of bids is received,

the bids are compared.”)

          The two “steps” that Defendant contend must be performed first do not have to be

completed before the term at issue is performed. The two “steps” Defendant identify in Claim 1

recite:

                 “creating and configuring a plurality of Multiple Spanning Tree
                 Instances (MSTIs) whose active topology covers the topology of
                 Virtual Local Area Networks (VLANs) being used within the
                 computer network;

                 creating VLAN member sets and associating each of said VLANs
                 with an appropriate one of the MSTIs, each of said VLAN member
                 sets indicating the ports in each of the bridges within one of the
                 MSTIs to which data traffic destined to members of the associated
                 VLAN is being forwarded;” ’435 patent, 9:61-10:3 (emphasis
                 added).

          As shown by the language of Claim 1, there is nothing in the claim language that prevents

the term at issue from being performed before all of the “plurality” of Multiple Spanning Tree

Instances are created and configured and before all the VLAN member sets are created.

Defendant’s proposal to limit the claims should be rejected.




                                                 14
        Case 6:20-cv-00474-ADA Document 82 Filed 02/17/21 Page 20 of 29




               9.      “ideally” (Claims 7, 11, 18)

       WSOU’s Proposed Construction                       Defendants’ Proposed Construction
 Plain and ordinary meaning                           Indefinite

       This term should be given its plain and ordinary meaning. “Ideally” is not a term of degree,

and it is not subjective. In fact, it is just the opposite. As the claim language itself shows, “high

IPPC is a value that is ideally between the highest value allowed by an encoding and the highest

IEEE standard recommended value, regardless of the type of links that are connected to the

corresponding ports that are not part of the VLAN member set.” See ’435 patent, 10:45-49 (Claim

7), 11:32-36 (Claim 11), 12:45-49 (Claim 18). The term “ideally” as used in the claims is providing

an objective indication for what the high IPPC value should be set to.

               10.     “processing unit for setting the Internal Port Path Cost (IPPC) of one
                       of the ports of one of said bridges within the MSTI to a high IPPC
                       when said port is not part of the VLAN member set” (Claim 8)

       WSOU’s Proposed Construction                       Defendants’ Proposed Construction
 Plain and ordinary meaning                           This term is subject to 35 U.S.C. § 112, ¶ 6.

                                                      Function: read a priority of a data frame to be
                                                      forwarded onto the connection-based network
                                                      by way of the first one of the ports, identify a
                                                      service interface which the map indicates
                                                      corresponds to the read user priority and
                                                      forward the data frame over the channel in the
                                                      connection-based network associated with the
                                                      identified service interface

                                                      Structure: Indefinite

       This term should be given its plain and ordinary meaning. Because this term does not

contain the words “means for,” there is a rebuttable presumption that section 112, paragraph 6,

does not apply to that limitation. Williamson¸792 F.3d at 1348. That presumption can be overcome,

but only “if the challenger demonstrates that the claim term fails to ‘recite sufficiently definite


                                                 15
        Case 6:20-cv-00474-ADA Document 82 Filed 02/17/21 Page 21 of 29




structure’ or else recites ‘function without reciting sufficient structure for performing that

function.’” Id. at 1349. The question whether the term “processing unit” invokes section 112,

paragraph 6, depends on whether persons skilled in the art would understand the claim language

to refer to structure, assessed in light of the presumption that flows from the drafter’s choice not

to employ the word “means.” Prisua Eng'g Corp., 948 F.3d at 1354. “To determine whether the

claim limitation at issue connotes sufficiently definite structure to a person of ordinary skill in the

art, [courts] look first to intrinsic evidence, and then, if necessary, to the extrinsic evidence.” Tek

Global, 920 F.3d at 785; see also Skky, 859 F. 3d at 1019 (‘To determine whether a claim recites

sufficient structure, "it is sufficient if the claim term is used in common parlance or by persons of

skill in the pertinent art to designate structure, even if the term covers a broad class of structures

and even if the term identifies the structures by their function.”’).

       Here, a person of skill in the art would understand the claim language to refer to structure,

where the specification provides certain exemplary embodiments that recite “the processing units

108 in bridges A, B, C and D are used to set the IPPC of any port P1, P2 and P3 of any bridge A,

B, C and D within one MSTI to a HiIPPC value if that port is not part of the VLAN member set.”

’435 patent, 7:57-61 (emphasis added). Moreover, the specification also states that “it can be

readily appreciated by those skilled in the art that the present invention provides a method for

fully- or semi-automatically configuring IPPCs of ports in the bridges of a computer network and

in fully- or semi-automatically creating as many new MSTIs as necessary to ensure proper VLAN

connectivity.” Id., 8:4-9. Accordingly, as the specification shows, the “processing unit” in this

term is a processor within a bridge device. See e.g., Prisua Eng'g Corp., 948 F.3d at 1354 (holding

that a ‘digital processing unit’ is not subject to § 112, ¶ 6, because the term ‘clearly serves as a




                                                  16
        Case 6:20-cv-00474-ADA Document 82 Filed 02/17/21 Page 22 of 29




stand-in for a ‘general purpose computer’ or a ‘central processing unit,’ each of which would be

understood as a reference to structure).

               11.     “processing unit for setting the IPPC of one of the ports of one of said
                       bridges within the MSTI to a lower IPPC when said port is part of the
                       VLAN member set” (Claim 8)

       WSOU’s Proposed Construction                      Defendants’ Proposed Construction
 Plain and ordinary meaning                          This term is subject to 35 U.S.C. § 112, ¶ 6.

                                                     Function: read a priority of a data frame to be
                                                     forwarded onto the connection-based network
                                                     by way of the first one of the ports, identify a
                                                     service interface which the map indicates
                                                     corresponds to the read user priority and
                                                     forward the data frame over the channel in the
                                                     connection-based network associated with the
                                                     identified service interface

                                                     Structure: Indefinite

       This term should be given its plain and ordinary meaning. Because this term does not

contain the words “means for,” there is a rebuttable presumption that section 112, paragraph 6,

does not apply to that limitation. Williamson¸792 F.3d at 1348. The presumption here is not

overcome for similar reasons as discussed for the similar “processing unit” term immediately

above. More specifically, here, a person of skill in the art would understand the claim language to

refer to structure, where the specification provides certain exemplary embodiments that recite “the

processing units 108 in bridges A, B, C and D are used to set the IPPC of any port P1, P2 and P3

of any bridge A, B, C and D within one MSTI to a LoIPPC value if that port is part of the VLAN

member set.” ’435 patent, 7:63-67 (emphasis added). Moreover, the specification also states that

“it can be readily appreciated by those skilled in the art that the present invention provides a

method for fully- or semi-automatically configuring IPPCs of ports in the bridges of a computer

network and in fully- or semi-automatically creating as many new MSTIs as necessary to ensure


                                                17
        Case 6:20-cv-00474-ADA Document 82 Filed 02/17/21 Page 23 of 29




proper VLAN connectivity.” Id., 8:4-9. Accordingly, as the specification shows, the “processing

unit” in this term is a processor within a bridge device. See e.g., Prisua Eng'g Corp., 948 F.3d at

1354 (holding that a ‘digital processing unit’ is not subject to § 112, ¶ 6, because the term ‘clearly

serves as a stand-in for a ‘general purpose computer’ or a ‘central processing unit,’ each of which

would be understood as a reference to structure).

               12.     Entirety of claims [9-11, 13-18]

       WSOU’s Proposed Construction                       Defendants’ Proposed Construction
 Plain and ordinary meaning                           Indefinite

       Defendants contend that the entirety of claims 9-11 and 13-18 are indefinite, and

Defendants further purport that treatment of this issue constitutes one claim “term” for purposes

of Markman. WSOU disagrees that Defendants can group together the entirety of each of the nine

claims as a single issue. See Schumer v. Laboratory Computer Systems, 308 F.3d 1304, 1316 (Fed.

Cir.   2002)   (“When     determining    the   validity    of      the claims of   a patent, each   claim

must be separately considered”). Regardless, Defendants have represented that their argument is

based in IPXL Holdings, L.L.C. v. Amazon.com, Inc., 430 F.3d 1377 (Fed. Cir. 2005). While

WSOU objects to any attempt to treat each of the nine claims identified by Defendants as a single

issue, WSOU has reviewed each of the nine individual claims separately and disputes that there is

any issue under IPXL. See e.g., MasterMine Software, Inc. v. Microsoft Corporation, 874 F.3d

1307, 1313-16 (Fed. Cir. 2017) (reversing the district court’s indefiniteness determination and

distinguishing from IPXL Holdings and In re Katz Interactive Call Processing Patent Litig., 639

F.3d 1303 (Fed. Cir. 2011), holding that “the claims at issue here merely claim that the system

'possess[es] the recited structure [which is] capable of performing the recited functions.'”);

UltimatePointer, L.L.C. v. Nintendo Co., 816 F.3d 816, 827-28 (Fed. Cir. 2016) (Holding that the

claims were unlike those in IPXL Holdings and Katz because they "make clear that the ‘generating

                                                 18
        Case 6:20-cv-00474-ADA Document 82 Filed 02/17/21 Page 24 of 29




data’ limitation reflects the capability of that structure rather than the activities of the user," and

"do not reflect an attempt to claim both an apparatus and a method, but instead claim an apparatus

with particular capabilities.").

V.      U.S. Patent No. 8,402,129 (Case No. 6:20-cv-00479) Claim Terms

        A.      “rate of change” (claim 3)

       WSOU’s Proposed Construction                      Defendant’s Proposed Construction
 Plain and ordinary meaning                         Plain and ordinary meaning; not an instantaneous
                                                    value measured at a fixed point in time

        Dell’s construction suffers from multiple flaws.

        First, the plain and ordinary meaning should apply as neither of the Thorner exceptions—

lexicography or disavowal—apply. Dell concedes that a plain and ordinary meaning should apply

but then goes onto posit a false definition of “rate of change” that does not comport with the

understanding of a POSITA. In particular, any given variable can change over time, and the “rate

of change” (or first derivative using calculus terminology) is merely the change of that variable

over time. For instance, distance is a variable and velocity is the “rate of change” of distance per

unit of time. A POSITA would understand that “rate of change” would include both what Dell

calls “instantaneous value[s] at a fixed point in time” and continuous values for different time

periods. For instance, “rate of change” would encompass how a car might be traveling at 60 miles

per hour at a fixed point of time and the various speeds a car travels over a time duration. This

comports with the specification’s description of “at each time t, a determination is made as to

whether the rate of change of the monitored variable at any node exceeds a fixed amount δ.” ’129

patent at 6:16-18; accord id. at 6:37-39 (“It is seen from the foregoing that the strategy of the

processes of FIGS. 4 and 5 is to monitor the rate of change of the monitored variable x1(t).”)




                                                  19
        Case 6:20-cv-00474-ADA Document 82 Filed 02/17/21 Page 25 of 29




Dell’s carve-out of “not an instantaneous value measured at a fixed point in time” would exclude

the preferred embodiment’s description of “rate of change” and is thus improper.

       Second, Dell relies on flawed legal theory to argue that the prosecution history should limit

the plain and ordinary meaning. In its motions to dismiss, Dell has twice argued that “the applicant

made clear that the ‘rate of change’ is how much a parameter changes over time, not just the value

of the parameter at a single point in time.” -479 Case, Dkt. 31 at 3; -479 Case, Dkt. 36 at 3. But

the test for disavowal is not merely what the applicant “made clear”; rather, “[t]o disavow the full

scope of a claim term, the patentee’s statements in the specification or prosecution history must

represent ‘a clear disavowal of claim scope.’” CloudofChange, 2020 WL 4004810, at *2 (quoting

Thorner, 669 F.3d at 1366). In other words, even if the applicants had “made clear,” as Dell

contends (WSOU disputes this assertion), it would not be enough, because there must be a “clear

disavowal of claim scope. See id.

       Third, even if Dell had applied the proper disavowal legal standard, Dell also misrepresents

the record by citing only to snippets of the prosecution history and ignoring the statements in their

context. Dell first relies on the underlined statement in the prosecution history; WSOU has

provided the surrounding comments for full context:

               Mandal does not teach a rate of change. Rather, Mandal teaches a
               policy in which a value of the percentage of bandwidth used for
               video, measured at a specific time, is compared against the 30%
               threshold. For example, at time t1, the percentage of bandwidth
               which is used for video is 28%, which is less than the threshold of
               30%. This simply does not teach or suggest a rate at which the
               percentage of bandwidth used for video changes. For example, a
               value of 28% at a specific point in time does not teach or suggest
               that the percentage of bandwidth used for video has changed at a
               rate of, for example, 3% per hour. In other words, as taught in
               Mandal, the value is an instantaneous value, measured at a fixed
               point in time, that is compared against the threshold value. An
               instantaneous value measured at a fixed point in time, as taught in



                                                 20
        Case 6:20-cv-00474-ADA Document 82 Filed 02/17/21 Page 26 of 29




               Mandal, is simply not a rate of change, as claimed in Applicants’
               claim 1.

-479 Case, Dkt. 31 at 3 quoting -479 Case, Dkt. 31-2 at 28); accord -479 Case, Dkt. 36 at 3 (quoting

-479 Case, Dkt. 36-2 at 28).

       Here, the Applicants merely stated that the variable being monitored in Mandal is not a

“rate of change,” but merely a value of the percentage of traffic used for video at point in time t1

(28% in the example). They contrasted Mandal’s disclosure with a theoretical disclosure that

would disclose the rate of change of percentage of bandwidth used for video (3% per hour in the

example). The reference to “instantaneous value measured at a fixed point in time” merely is to

show that no variable is disclosed as changing per unit of time (as indicated in “per hour” in the

example).

       A second portion of the prosecution history is even less supportive of Dell’s position. Dell

cites to the underlined portion of the below:

               The cited portions of Boukobza, however, fail to teach or suggest
               any parameter indicative of a rate of change of usage of a resource
               or monitoring a rate of change of usage of a resource. Rather, the
               cited portions of Boukobza merely describe generic parameters that
               may be measured or tested relative to predefined thresholds. The
               cited portions of Boukobza do not teach or suggest monitoring a rate
               of change of usage of a resource.

See, e.g., -479 Case, Dkt. 31 at 3 (quoting -479 Case, Dkt. 31-2 at 9).

       Similar to first portion of the prosecution history discussed above, the Applicants were

explaining that the cited reference (in this case Boukobza) merely describes parameters that were

measured against a threshold. The reference to “generic” is meant to indicate that parameters were

generally disclosed, but there was no reference to these parameters being “rate of change of usage

of a resource.” Both references (Mandal and Boukobza) did not disclose any “rate of change,” and

that was the only point the Applicants were making. Accordingly, the Applicants did not in any


                                                21
        Case 6:20-cv-00474-ADA Document 82 Filed 02/17/21 Page 27 of 29




way suggest of limiting claim scope and certainly did not constitute the requisite “clear disavowal

of claim scope.”

       B.      “initiating a poll of resources in the nodes of the network by the management
               station in response to reporting from the node or a time interval being
               exceeded” (claim 3)

       WSOU’s Proposed Construction                      Defendant’s Proposed Construction
 Plain and ordinary meaning                         Both of these events trigger a poll

       Dell’s construction suffers numerous flaws.

       First, neither of the Thorner exceptions—lexicography or disavowal—apply, so plain

meaning should stand. 669 F.3d at 1365. The plain and ordinary meaning of the claim language

requires “initiating a poll … by the management station in response to reporting from the node or

a time interval being exceeded.” The syntax of the claim requires that the management station must

be capable of initiating a poll in response to both “reporting from the node” and “a time interval

being exceeded.” But the management station only “initat[es] a poll” when one of the two events

are met—"reporting from the node or a time interval being exceeded.” This comports with the

specification’s description that “[t]he centralized node is arranged to poll all (or a designated

number of) nodes if either the rate of change exceeds a threshold, or a time interval is exceeded.”

’129 patent at 6:39-41.

       Second, Dell’s construction will also confuse the jury. For instance, the claim language

recites “initiating a poll,” and Dell attempts to substitute that language with “trigger a poll.” There

is nothing unclear about the word “initiating.” See Pisony v. Commando Construction, Inc., No.

W-17-CV-00055-ADA, 2019 WL 928406, at *6 (W.D. Tex. Jan. 23, 2019) (“the Court finds such

a substitution unnecessary because the words chosen by the scrivener … are more than adequate

to be understood by one who is skilled in the art.”). Dell’s construction is also ambiguous to the

extent it would require “[b]oth of these events.” The jury will be confused by what is meant by

                                                  22
        Case 6:20-cv-00474-ADA Document 82 Filed 02/17/21 Page 28 of 29




“events,” and there is no reason to deviate from the language of the claims. Moreover, it is unclear

whether Dell means that both events can individually initiate a poll (which is consistent with the

plain and ordinary meaning) or that both events are required in tandem to initiate a poll (which is

contrary to the plain and ordinary meaning).

       Third, Dell’s construction erases limitations in the term, including the fact that the

“initiating a poll … by the management station in response to …” Dell’s construction is

completely oblivious to the requirement that “initiating the poll”’ be “by the management station.”




                                                23
        Case 6:20-cv-00474-ADA Document 82 Filed 02/17/21 Page 29 of 29




Dated: February 17, 2021                     Respectfully submitted,


                                     By:     /s/ Ryan Loveless
                                             James L. Etheridge
                                             Texas Bar No. 24059147
                                             Ryan S. Loveless
                                             Texas Bar No. 24036997
                                             Brett A. Mangrum
                                             Texas Bar No. 24065671
                                             Travis L. Richins
                                             Texas Bar No. 24061296
                                             Jeffrey Huang
                                             Brian M. Koide
                                             Etheridge Law Group, PLLC
                                             2600 E. Southlake Blvd., Suite 120 / 324
                                             Southlake, TX 76092
                                             Tel.: (817) 470-7249
                                             Fax: (817) 887-5950
                                             Jim@EtheridgeLaw.com
                                             Ryan@EtheridgeLaw.com
                                             Brett@EtheridgeLaw.com
                                             Travis@EtheridgeLaw.com
                                             JHuang@EtheridgeLaw.com
                                             Brian@EtheridgeLaw.com

                                             Mark D. Siegmund
                                             State Bar No. 24117055
                                             mark@waltfairpllc.com
                                             Law Firm of Walt, Fair PLLC.
                                             1508 North Valley Mills Drive
                                             Waco, Texas 76710
                                             Telephone: (254) 772-6400
                                             Facsimile: (254) 772-6432

                                             Counsel for Plaintiff WSOU Investments, LLC


                                CERTIFICATE OF SERVICE

        A true and correct copy of the foregoing instrument was served or delivered electronically
via the U.S. District Court [LIVE]- Document Filing System to all counsel of record on February
17, 2021.

                                             /s/ James L. Etheridge
                                             James L. Etheridge


                                               24
